Case 1:19-cv-00010-JTN-SJB ECF No. 96, PageID.6882 Filed 05/31/19 Page 1 of 6




                             81,7(' 67$7(6 ',675,&7 &2857
                             :(67(51 ',675,&7 2) 0,&+,*$1
                                  6287+(51 ',9,6,21

 :2/9(5,1( :25/' :,'( ,1&

        3ODLQWLII
                                                                      &DVH 1R FY
 Y
                                                                      +21 -$1(7 7 1())
 $0(5,&$1 ,1685$1&(
 &203$1< HW DO

        'HIHQGDQWV
 BBBBBBBBBBBBBBBBBBBBBBBBBBBB

            25'(5 $332,17,1* $1' $87+25,=,1* 63(&,$/ 0$67(5
                              38568$17 72 )(' 5 &,9 3 


       7KH +RQRUDEOH 3DXOD 0DQGHUILHOG LV DSSRLQWHG DV VSHFLDO PDVWHU WKH ³0DVWHU´ LQ WKLV

PDWWHU WR DGGUHVV DOO LVVXHV PRUH IXOO\ GHVFULEHG EHORZ 7KH 0DVWHU KDV ILOHG DQ DIILGDYLW DQG

VXSSOHPHQWDO DIILGDYLWV (&) 1RV    FRQILUPLQJ WKH 0DVWHU KDV QR GLVTXDOLI\LQJ FRQIOLFWV

RI LQWHUHVWV HLWKHU LQGLYLGXDOO\ RU LPSXWHG IURP KHU ILUP )UDVHU 7UHELOFRFN 'DYLV   'XQODS 3&

DQG PHDVXUHV WR DGGUHVV DQ\ IXWXUH SRWHQWLDO FRQIOLFWV RI LQWHUHVW

             *HQHUDO 'XWLHV DQG $XWKRULW\ 7KH 0DVWHU VKDOO SURFHHG ZLWK DOO UHDVRQDEOH

GLOLJHQFH WR RYHUVHH SUHWULDO SURFHHGLQJV LQ WKLV FRPSOH[ LQVXUDQFH FRYHUDJH FDVH LQFOXGLQJ

GLVFRYHU\ GRFXPHQW PDQDJHPHQW FODLPV RI SULYLOHJH FDVH PDQDJHPHQW DQG UHODWHG PDWWHUV WR

HIILFLHQWO\ SUHSDUH WKH FDVH IRU GLVSRVLWLRQ 3XUVXDQW WR WKH DXWKRULW\ VHW RXW LQ 5XOH  F  WKH

0DVWHU PD\

               $      5HJXODWH DOO SURFHHGLQJV

               %      7DNH DOO DSSURSULDWH PHDVXUHV WR SHUIRUP DVVLJQHG GXWLHV IDLUO\ DQG

       HIILFLHQWO\
Case 1:19-cv-00010-JTN-SJB ECF No. 96, PageID.6883 Filed 05/31/19 Page 2 of 6




               &      &RQGXFW HYLGHQWLDU\ KHDULQJV DQG H[HUFLVH WKH &RXUW¶V SRZHU WR FRPSHO

       WDNH DQG UHFRUG HYLGHQFH LQ FRQMXQFWLRQ ZLWK VXFK KHDULQJV DQG HQWHU DSSURSULDWH RUGHUV

       DFFRUGLQJO\ DQG

               '      %\ RUGHU LPSRVH RQ D SDUW\ DQ\ QRQFRQWHPSW VDQFWLRQ SURYLGHG E\ 5XOH 

       RU  DQG UHFRPPHQG D FRQWHPSW VDQFWLRQ DJDLQVW D SDUW\ DQG VDQFWLRQV DJDLQVW D QRQSDUW\

             'LVFRYHU\ 7KH 0DVWHU¶V GXWLHV VKDOO LQFOXGH EXW QRW EH OLPLWHG WR WKH IROORZLQJ

               $      )DFLOLWDWLQJ GLVFRYHU\ VFKHGXOHV DQG SURFHVVHV DQG RUGHUO\ DQG HIILFLHQW

       GLVFRYHU\ LQ WKLV PDWWHU LQFOXGLQJ VFKHGXOHV IRU DQVZHULQJ GLVFRYHU\ GRFXPHQW

       SURGXFWLRQ VXSSOHPHQWDO GRFXPHQW SURGXFWLRQ GHSRVLWLRQV DQG H[SHUW GLVFORVXUHV

               %      &RRUGLQDWLQJ GLVFRYHU\ DPRQJVW WKH SDUWLHV DQG FDVHV FRQVROLGDWHG RU

       UHODWHG LI DQ\ IRU SXUSRVHV RI GLVFRYHU\ LQ WKLV FDVH

               &      5HYLHZLQJ DQG DWWHPSWLQJ WR UHVROYH LQIRUPDOO\ DQ\ GLVFRYHU\ FRQIOLFWV

       LQFOXGLQJ LVVXHV UHJDUGLQJ FODLPV RI SULYLOHJH UHOHYDQFH FRQILGHQWLDOLW\ DQG DFFHVV WR DQ\

       UHFRUGV DQG

               '      5HVROYLQJ DQ\ LVVXHV WKDW DULVH GXULQJ WKH FRXUVH RI D GHSRVLWLRQ

             'RFXPHQW 0DQDJHPHQW *LYHQ WKH QXPHURXV LQVXUHUV DQG YDULHG DQG QXPHURXV

SROLFLHV RI LQVXUDQFH DW LVVXH RYHU WKH FRXUVH RI QHDUO\ WKUHH GHFDGHV  WKURXJK   WKH

0DVWHU LV FKDUJHG ZLWK WKH LPSOHPHQWDWLRQ DQG RYHUVLJKW RI QHFHVVDU\ GRFXPHQW SURGXFWLRQ DQG

GRFXPHQW PDQDJHPHQW SURFHGXUHV LQFOXGLQJ DVVLVWLQJ ZLWK LVVXHV UDLVHG E\ HOHFWURQLFDOO\ VWRUHG

LQIRUPDWLRQ ,I WKHUH DUH ORVW LQVXUDQFH SROLFLHV WKH 0DVWHU VKDOO FRRUGLQDWH D PHWKRG IRU UHWULHYDO

RU LI QRW SRVVLEOH IRU GHWHUPLQLQJ WKH SDUWLHV¶ EHVW JRRG IDLWK UHFRQVWUXFWLRQ RI WKH ORVW SROLFLHV

             &DVH 0DQDJHPHQW           7KH 0DVWHU VKDOO HVWDEOLVK SUHWULDO FDVH PDQDJHPHQW

SURFHGXUHV DQG GHDGOLQHV IRU WKH RUGHUO\ DQG HIILFLHQW SURJUHVV RI WKLV FDVH LQFOXGLQJ EXW QRW



                                             3DJH  RI 
Case 1:19-cv-00010-JTN-SJB ECF No. 96, PageID.6884 Filed 05/31/19 Page 3 of 6




OLPLWHG WR SOHDGLQJV PRWLRQV GLVFORVXUHV GLVFRYHU\ DOWHUQDWLYH GLVSXWH UHVROXWLRQ VHWWOHPHQW

NH\ SURFHHGLQJV DQG 6SHFLDO )LQGLQJV DQG 5HFRPPHQGDWLRQV ZKLFK WKH 0DVWHU VKDOO VHW IRUWK LQ

D &DVH 0DQDJHPHQW 2UGHU 7KH &DVH 0DQDJHPHQW 2UGHU PD\ EH DPHQGHG DW WKH GLVFUHWLRQ RI WKH

0DVWHU 7KH 0DVWHU PD\ GHYHORS VFKHGXOHV ZLWK WKH SDUWLHV WR IDFLOLWDWH WKH HIILFLHQW UHVROXWLRQ RI

PRWLRQV UHJDUGLQJ FRPPRQ LVVXHV LQFOXGLQJ SURSRVHG PRWLRQ VFKHGXOHV IRU GLVSRVLWLYH PRWLRQV

XQGHU )HGHUDO 5XOH RI &LYLO 3URFHGXUH  DQGRU 5XOH 

             'LVSXWHV 7KH SDUWLHV VKDOO ZRUN LQ JRRG IDLWK WR UHVROYH DQ\ GLVSXWHV EHWZHHQ

WKHP ZLWK WKH 0DVWHU IDFLOLWDWLQJ WKH UHVROXWLRQ RI DQ\ GLVSXWHV FRQFHUQLQJ SUHWULDO SURFHHGLQJV WR

WKH IXOOHVW H[WHQW SRVVLEOH $OO GLVFRYHU\ GLVSXWHV VFKHGXOLQJ LVVXHV GRFXPHQW PDQDJHPHQW DQG

SUHWULDO FDVH PDQDJHPHQW LVVXHV LQ WKLV PDWWHU VKDOO EH VXEPLWWHG WR WKH 0DVWHU EHIRUH DQ\ PRWLRQ

WR FRPSHO PRWLRQ IRU SURWHFWLYH RUGHU PRWLRQ IRU VDQFWLRQV RU DQ\ VLPLODU PRWLRQ PD\ EH ILOHG

             5HFRPPHQGDWLRQV DQG 2EMHFWLRQV 7R WKH H[WHQW D GLVSXWH LV QRW UHVROYHG E\

DJUHHPHQW EHWZHHQ WKH SDUWLHV WKH 0DVWHU LV DXWKRUL]HG WR LVVXH D ZULWWHQ UHSRUW WR WKH &RXUW

VXPPDUL]LQJ WKH GLVSXWH DQG WKH 0DVWHU PD\ PDNH D UHFRPPHQGDWLRQ WR UHVROYH VXFK GLVSXWHV

DQG WKH UHFRPPHQGDWLRQ VKDOO UHVROYH WKH LVVXH XQOHVV RQH RU PRUH SDUWLHV ILOHV DQ REMHFWLRQ WR WKH

UHFRPPHQGDWLRQ ZLWKLQ VHYHQ GD\V DIWHU WKH 0DVWHU LVVXHV D GHFLVLRQ ,I D SDUW\ ILOHV DQ REMHFWLRQ

WR WKH 0DVWHU¶V UHFRPPHQGDWLRQ WKH QRQREMHFWLQJ SDUW\ PD\ ILOH D UHVSRQVH WR WKH REMHFWLRQ

ZLWKLQ VHYHQ GD\V ZLWK WKH &RXUW VHWWLQJ WKH PDWWHU IRU KHDULQJ RU FRQIHUHQFH DQG UHVROXWLRQ

             6SHFLDO )LQGLQJV DQG 5HFRPPHQGDWLRQV 7KH 0DVWHU VKDOO PDNH ILQGLQJV DQG

UHFRPPHQGDWLRQV WR WKH &RXUW RQ NH\ SUHOLPLQDU\ PDWWHUV LQ WKLV OLWLJDWLRQ LQFOXGLQJ

               $      ,QVXUHUV 3ROLFLHV DQG &RYHUDJH

                      )RU HDFK 'HIHQGDQW LQVXUHU RU JURXS RI LQVXUDQFH FRPSDQLHV ILQGLQJV RQ

                       D      7KH QDWXUH DQG DPRXQWV RI WKH FRYHUDJH



                                            3DJH  RI 
Case 1:19-cv-00010-JTN-SJB ECF No. 96, PageID.6885 Filed 05/31/19 Page 4 of 6




                       E      7KH GDWHV RI FRYHUDJH

                       F      &ODLPV DULVLQJ IURP ORVW SROLFLHV LGHQWLILFDWLRQ DQG H[SODQDWLRQ 

                       G      $Q\ GHIHQVHV WR FRYHUDJH FODLPHG E\ WKH 'HIHQGDQW LQFOXGLQJ EXW

                       QRW OLPLWHG WR   L H[FOXVLRQV LL H[HPSWLRQV LLL VWDWXWHV RI OLPLWDWLRQ

                       LY ODFKHV Y DQ\ RWKHU FRQWUDFW ODQJXDJH GHIHQVHV RU YL SUHYLRXV

                       SD\PHQW LQ IXOO RI DSSOLFDEOH SROLF\ OLPLWV DQG

                      )LQGLQJV RI IDFW DQG UHFRPPHQGDWLRQV QHFHVVDU\ WR GHFLGH OLDELOLW\ DQGRU

               GDPDJHV

               %      ([SHUW 5HSRUWV DQG 7HVWLPRQ\ )LQGLQJV RI IDFW DQG UHFRPPHQGDWLRQV

       UHJDUGLQJ H[SHUW TXDOLILFDWLRQV DQG WKH DGPLVVLELOLW\ RI H[SHUW HYLGHQFH

             5HYLHZ $Q\ UHFRPPHQGDWLRQ RUGHU RU GHFLVLRQ RI WKH 0DVWHU LV VXEMHFW WR GH

QRYR UHYLHZ E\ WKH &RXUW 7KH 0DVWHU PD\ ILOH UHSRUWV ZLWK WKH &RXUW SHUWDLQLQJ WR DQ\

UHFRPPHQGDWLRQ WR ZKLFK DQ REMHFWLRQ KDV EHHQ ILOHG ,Q WKH HYHQW DQ LVVXH DULVHV UHJDUGLQJ WKH

VFKHGXOLQJ RU WDNLQJ RI D GHSRVLWLRQ DQ\ UHFRPPHQGDWLRQ RI WKH 0DVWHU VKDOO EH ELQGLQJ RQ WKH

SDUWLHV XQOHVV DQG XQWLO LW LV WLPHO\ REMHFWHG WR DW ZKLFK WLPH WKH PDWWHU RU LVVXH ZLOO EH KHOG LQ

DEH\DQFH XQWLO WKH &RXUW KDV DQ RSSRUWXQLW\ WR GHFLGH WKH PDWWHU

             &RXUW &RPPXQLFDWLRQ 7KH 0DVWHU LV DXWKRUL]HG WR KDYH ex parte FRPPXQLFDWLRQ

ZLWK WKH &RXUW

            5HFRUG 7KH 0DVWHU VKDOO SUHVHUYH FRSLHV RI D DOO FRPPXQLFDWLRQV ZLWK WKH

SDUWLHV¶ UHVSHFWLYH FRXQVHO DQG DQ\ WKLUGSDUW\ FRPPXQLFDWLRQV UHODWHG WR WKLV PDWWHU E DOO

LQYRLFHV SUHSDUHG LQ WKLV PDWWHU F HDFK UHFRPPHQGDWLRQ WKH 0DVWHU PDNHV DQG G D FRPSOHWH

UHFRUG RI WKH HYLGHQFH FRQVLGHUHG E\ WKH 0DVWHU LQ PDNLQJ DQ\ UHFRPPHQGDWLRQ UHODWHG WR DQ\

GLVFRYHU\ LVVXHV WKDW VKH UHVROYHV



                                            3DJH  RI 
Case 1:19-cv-00010-JTN-SJB ECF No. 96, PageID.6886 Filed 05/31/19 Page 5 of 6




            &RXUW 2IILFHU 7KH 0DVWHU LV DQ RIILFHU RI WKH FRXUW 7KH 0DVWHU ZLOO EH HQJDJHG

LQ D TXDVLMXGLFLDO IXQFWLRQ DQG VKDOO EH HQWLWOHG WR DEVROXWH FRPPRQ ODZ DQG VWDWXWRU\ LPPXQLW\

7KH SDUWLHV VKDOO KROG WKH 0DVWHU KDUPOHVV IURP DQ\ FODLPHG OLDELOLW\ WKDW PD\ DULVH DV D

FRQVHTXHQFH RI WKH 0DVWHU¶V DFWLYLW\ LQ FRQQHFWLRQ ZLWK WKLV FDVH DQG WKH PDWWHUV GHFLGHG

            &RRSHUDWLRQ DQG $VVLVWDQFH 7KH SDUWLHV DQG WKHLU UHSUHVHQWDWLYHV VKDOO FRRSHUDWH

ZLWK WKH 0DVWHU LQ FRQQHFWLRQ ZLWK KHU UROH LQ WKLV PDWWHU LQFOXGLQJ EXW QRW OLPLWHG WR VFKHGXOLQJ

DQG NHHSLQJ DSSRLQWPHQWV SURYLGLQJ LQIRUPDWLRQ DQG UHVSRQGLQJ WR UHTXHVWV LQ D WLPHO\ PDQQHU

7KH 0DVWHU PD\ HPSOR\ VXFK DVVLVWDQWV RU DVVRFLDWHV DV VKH GHHPV QHFHVVDU\ WR IXOILOO KHU UROH

            &RQILGHQWLDOLW\ 7KH 0DVWHU¶V UROH LQ WKLV PDWWHU VKDOO EH LQ FRPSOLDQFH ZLWK DQ\

3URWHFWLYH RU &RQILGHQWLDOLW\ 2UGHU HQWHUHG E\ WKH &RXUW

            %LOOLQJ 7KH 0DVWHU VKDOO ELOO DW WKH UDWH RI  SHU KRXU 7KH 0DVWHU VKDOO

VXEPLW D PRQWKO\ LQYRLFH WR WKH DWWRUQH\V RI UHFRUG LQ WKLV PDWWHU ZLWK WLPH ELOOHG LQ RQHWHQWK

KRXU LQFUHPHQWV GLYLGHG HTXDOO\ DPRQJVW WKH HLJKW SDUWLHV  :ROYHULQH :RUOG :LGH ,QF 

$PHULFDQ ,QVXUDQFH &RPSDQ\  &HQWXU\ ,QGHPQLW\ &RPSDQ\ VLLW &&, ,QVXUDQFH &RPSDQ\

VLLW ,QVXUDQFH &RPSDQ\ RI 1RUWK $PHULFD3DFLILF (PSOR\HUV ,QVXUDQFH &RPSDQ\)HGHUDO

,QVXUDQFH &RPSDQ\  )LUVW 6WDWH ,QVXUDQFH &RPSDQ\  %HGLYHUH ,QVXUDQFH &RPSDQ\ QND

6SDUWD ,QVXUDQFH &RPSDQ\ VLLW $PHULFDQ (PSOR\HUV ,QVXUDQFH &RPSDQ\1RUWK 5LYHU ,QVXUDQFH

&RPSDQ\  /LEHUW\ 0XWXDO ,QVXUDQFH &RPSDQ\  7UDYHOHUV ,QGHPQLW\ &RPSDQ\7UDYHOHUV

,QGHPQLW\ &RPSDQ\ RI ,OOLQRLV QND 7UDYHOHUV 3URSHUW\ &DVXDOW\ &RPSDQ\ RI $PHULFD1RUWKILHOG

,QVXUDQFH &RPSDQ\6W 3DXO )LUH DQG 0DULQH ,QVXUDQFH &RPSDQ\$HWQD &DVXDOW\ DQG 6XUHW\

&RPSDQ\ QND 7UDYHOHUV &DVXDOW\ DQG 6XUHW\ &RPSDQ\7UDYHOHUV 3URSHUW\ &DVXDOW\ &RPSDQ\ RI

$PHULFD DQG  (PSOR\HUV ,QVXUDQFH &RPSDQ\ RI :DXVDX




                                            3DJH  RI 
Case 1:19-cv-00010-JTN-SJB ECF No. 96, PageID.6887 Filed 05/31/19 Page 6 of 6




             %LPRQWKO\ 6WDWXV 5HSRUW 7KH 0DVWHU VKDOO ILOH D 6WDWXV 5HSRUW HYHU\ WZR PRQWKV

VXPPDUL]LQJ WKH VWDWXV RI WKH FDVH DQG SHUWLQHQW SUHWULDO SURFHHGLQJV

             'XUDWLRQ 7KLV DSSRLQWPHQW VKDOO UHPDLQ HIIHFWLYH XQWLO WKH SUHWULDO SURFHHGLQJV

LQ WKLV FDVH DUH FRQFOXGHG DQG WKH FDVH LV UHDG\ IRU GLVSRVLWLRQ E\ WKH &RXUW RU XQWLO IXUWKHU RUGHU

RI WKH &RXUW

             $PHQGPHQW 7KLV 2UGHU PD\ EH DPHQGHG E\ RUGHU RI WKH &RXUW



       ,7 ,6 62 25'(5('


'DWHG 0D\ 31                                            V -DQHW 7 1HII
                                                             -$1(7 7 1())
                                                             8QLWHG 6WDWHV 'LVWULFW -XGJH




                                            3DJH  RI 
